FILED
                                                             MAR 23 2018
                                                         SUSAN M. SPRAUL, CLERK
 1                          NOT FOR PUBLICATION            U.S. BKCY. APP. PANEL
                                                           OF THE NINTH CIRCUIT
 2
 3                   UNITED STATES BANKRUPTCY APPELLATE PANEL
                               OF THE NINTH CIRCUIT
 4
 5   In re:                        )       BAP No.     AZ-17-1215-BLKu
                                   )
 6   ROSE A. ROMEO,                )       Bk. No.     2:14-07986-BKM
                                   )
 7                  Debtor.        )
                                   )
 8                                 )
     ROSE A. ROMEO,                )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )       M E M O R A N D U M1
11                                 )
     EDWARD JOHN MANEY, Chapter 13 )
12   Trustee,                      )
                                   )
13                  Appellee.      )
     ______________________________)
14
                    Argued and Submitted on February 23, 2018,
15                              at Phoenix, Arizona
16                            Filed - March 23, 2018
17                Appeal from the United States Bankruptcy Court
                            for the District of Arizona
18
              Honorable Brenda K. Martin, Bankruptcy Judge, Presiding
19
20   Appearances:      David Allegrucci argued for appellant Rose A.
                       Romeo; Rachel Flinn argued for appellee Edward John
21                     Maney, Chapter 13 Trustee.
22
     Before:      BRAND, LAFFERTY and KURTZ, Bankruptcy Judges.
23
24
25
26
          1
             This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may have
     (see Fed. R. App. P. 32.1), it has no precedential value. See 9th
28   Cir. BAP Rule 8024-1.
 1
 2        Chapter 132 debtor Rose A. Romeo appeals an order overruling
 3   her objection to the motion of the chapter 13 trustee, Edward J.
 4   Maney ("Trustee"), for access to Romeo's postpetition Federal
 5   income tax return transcripts on file with the court and for
 6   turnover of her postpetition State income tax returns.    We AFFIRM,
 7   in part, and REVERSE, in part.
 8              I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY
 9        Romeo, a below median debtor, filed her chapter 13 bankruptcy
10   case on May 27, 2014.   The bankruptcy court later entered an order
11   confirming Romeo's chapter 13 plan.
12        On September 1, 2016, Romeo filed a transcript of her 2015
13   Federal income tax return with the court.
14        Thereafter, Trustee filed a motion to allow electronic access
15   to Romeo's 2015 Federal tax return transcript and to order
16   turnover of her 2015 State income tax return to Trustee ("Tax
17   Return Motion").   Trustee cited his statutory duty to investigate
18   Romeo's financial affairs as a chapter 13 debtor as the basis for
19   gaining access to her tax information and argued that he was
20   authorized to receive the information contained in those returns
21   under § 521(g)(2).
22        Romeo raised two arguments in opposition:   (1) neither the
23   Code nor the Final Guidance for Protection of Tax Information,
24   promulgated in March 2015 ("Final Guidance") provided for the
25   allowance of turnover of postpetition State income tax returns;
26
27        2
             Unless specified otherwise, all chapter, code and rule
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
28   the Federal Rules of Bankruptcy Procedure, Rules 1001-9037.

                                      -2-
 1   and (2) although the Code allowed for Trustee's access to her
 2   postpetition Federal income tax returns, he had failed to comply
 3   with the Final Guidance by demonstrating a need for the requested
 4   tax information; his statutory duty to investigate her financial
 5   affairs was insufficient.
 6        While the Tax Return Motion was pending, Romeo filed a
 7   transcript of her 2016 Federal income tax return with the court.
 8        At the hearing on the Tax Return Motion, counsel for Trustee
 9   explained that a debtor's State income tax returns are needed to
10   ensure that the information being reported in both the Federal and
11   State returns is consistent, and because certain things may appear
12   in a State return that do not appear in a Federal return and vice
13   versa.    Counsel argued that the information in postpetition tax
14   returns assists a trustee in carrying out his or her duties of
15   examining the financial affairs of the debtor and can provide a
16   basis for proposing plan modifications or requiring the filing of
17   amended Schedules I and J.    The information could also assist in
18   revealing any potential fraud by the debtor.
19        After hearing argument from the parties, the bankruptcy court
20   determined that Trustee had demonstrated a need for the Federal
21   income tax returns and a need for turnover of the State returns.
22   The court granted Romeo's oral request for stay pending appeal.
23        The bankruptcy court entered (1) an order granting the Tax
24   Return Motion and (2) an order staying the court's ruling pending
25   appeal.   Romeo timely appealed.
26                               II. JURISDICTION
27        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334
28   and 157(b)(2)(A).   We have jurisdiction under 28 U.S.C. § 158.

                                        -3-
 1                                 III. ISSUES
 2   1.   Did the bankruptcy court apply the correct standard of law
 3   for allowing Trustee access to Romeo's Federal income tax return
 4   transcripts under § 521(g)(2)?    And, if so, did the bankruptcy
 5   court clearly err in finding that Trustee showed a demonstrated
 6   need for them?
 7   2.   Did the bankruptcy court err by relying on § 521(g) to order
 8   turnover of Romeo's State income tax returns to Trustee?
 9                         IV. STANDARDS OF REVIEW
10        We review the bankruptcy court's interpretation of the Code
11   de novo.   Meruelo Maddux Properties—760 S. Hill Street, LLC v.
12   Bank of Am., N.A. (In re Meruelo Maddux Props., Inc.), 667 F.3d
13   1072, 1076 (9th Cir. 2012).    We review the bankruptcy court's
14   factual findings for clear error.       Id.   Factual findings are
15   clearly erroneous if they are illogical, implausible, or without
16   support in the record.     Retz v. Samson (In re Retz), 606 F.3d
17   1189, 1196 (9th Cir. 2010).
18        Whether an issue is ripe for federal adjudication is a
19   question of law reviewed de novo.       Municipality of Anchorage v.
20   United States, 980 F.2d 1320, 1322-23 (9th Cir. 1992).
21                              V. DISCUSSION
22   A.   The bankruptcy court properly applied § 521(g)(2) to grant
          Trustee access to Romeo's Federal income tax return
23        transcripts and did not clearly err in finding that Trustee
          showed a demonstrated need for them.
24
25        1.    Governing law
26        Romeo does not contest that she was required to file her
27   postpetition Federal income tax returns, or transcripts of such
28   returns, with the court for the tax years during which her chapter

                                       -4-
 1   13 case was pending.   See § 521(f).3   She also does not contest
 2   that Trustee could access those Federal returns or transcripts
 3   upon the proper showing pursuant to § 521(g)(2).
 4        Section § 521(g)(2) provides that "[t]he tax returns,
 5   amendments, and statement of income and expenditures described in
 6   subsections (e)(2)(A) and (f) shall be available to the United
 7   States trustee (or the bankruptcy administrator, if any), the
 8   trustee, and any party in interest for inspection and copying,
 9   subject to the requirements of section 315(c) of the Bankruptcy
10   Abuse Prevention and Consumer Protection Act of 2005" ("BAPCPA")
11   (emphasis added).
12        Section 315(c) of BAPCPA mandates that the Director of the
13
           3
             Section 521(f) requires chapter 13 debtors to file with
14   the court their postpetition Federal income tax returns or
     transcripts (and any amendments thereto) while their chapter 13
15   case is pending. Specifically, that statute provides, in relevant
     part:
16
          (f)   At the request of the court, the United States
17        trustee, or any party in interest in a case under chapter
          7, 11, or 13, a debtor who is an individual shall file
18        with the court—
19        (1)   at the same time filed with the taxing authority, a
          copy of each Federal income tax return required under
20        applicable law (or at the election of the debtor, a
          transcript of such tax return) with respect to each tax
21        year of the debtor ending while the case is pending under
          such chapter;
22
          (2)   at the same time filed with the taxing authority,
23        each Federal income tax return required under applicable
          law (or at the election of the debtor, a transcript of
24        such tax return) that had not been filed with such
          authority as of the date of the commencement of the case
25        and that was subsequently filed for any tax year of the
          debtor ending in the 3-year period ending on the date of
26        the commencement of the case;
27        (3)   a copy of each amendment to any Federal income tax
          return or transcript filed with the court under paragraph
28        (1) or (2)[.]

                                     -5-
 1   Administrative Office of the United States Courts establish
 2   procedures for safeguarding the confidentiality of tax information
 3   required to be produced under § 521.   On September 20, 2005, the
 4   Judicial Conference approved interim guidance drafted to implement
 5   this statutory directive, effective October 17, 2005, the
 6   effective date of BAPCPA.   In March 2015, the Director issued the
 7   Final Guidance, which established the following procedures for
 8   obtaining access to a debtor's tax information filed with the
 9   bankruptcy court:
10        § 830.30 Tax Information Disclosure Requests
11        To gain access to a debtor's tax information under
          11 U.S.C. § 521(f), the United States trustee or
12        bankruptcy administrator, case trustee, and any party in
          interest, including a creditor, must follow the procedures
13        set forth below.
14        (a) A written request that a debtor file copies of tax
          returns with the court under 11 U.S.C. § 521(f) must be
15        filed with the court and served on the debtor and debtor's
          counsel, if any.
16
          (b) To obtain access to debtor's tax information that is
17        filed with the bankruptcy court, the movant must file a
          motion with the court, which should include:
18
               (1) a description of the movant's status in the case,
19             to allow the court to ascertain whether the movant
               may properly be given access to the requested tax
20             information;
21             (2) a description of the specific tax information
               sought;
22
               (3) a statement indicating that the information
23             cannot be obtained by the movant from any other
               source; and
24
               (4) a statement showing a demonstrated need for the
25             tax information[.]
26        (c) An order granting a motion for access to tax
          information should include language advising the movant
27        that the tax information obtained is confidential and
          should condition dissemination of the tax information as
28        appropriate under the circumstances of a particular case.

                                   -6-
 1         At the discretion of the court, the order may state that
           sanctions may be imposed for improper use, disclosure, or
 2         dissemination of the tax information.
 3   Guide to Judiciary Policy, Vol. 4, Ch. 8, found on the public
 4   website of the Administrative Office of the United States Courts
 5   at:   http://www.uscourts.gov/sites/default/files/vol04_ch08.pdf.
 6         Thus, the safeguards set forth in the Final Guidance reflect
 7   a strong intention for the court to determine when a trustee's or
 8   creditor's need for information is outweighed by the debtor's
 9   right to keep that information confidential.     See In re Tomer,
10   508 B.R. 641, 646 (Bankr. W.D. Va. 2014); see also In re Byrne,
11   2007 WL 2580834, at *2 (Bankr. D. Vt. June 15, 2007)(interpreting
12   the interim guidance).
13         2.   Analysis
14         The bankruptcy court agreed with Romeo that Trustee was
15   subject to the Final Guidance, and that he had to show more than
16   his general statutory duty of investigating a debtor's financial
17   affairs to meet his burden of showing a "demonstrated need" for
18   Romeo's Federal income tax return transcripts.     That was a proper
19   application of § 521(g)(2) with respect to the Federal returns.
20         Romeo takes issue with the bankruptcy court's finding that
21   Trustee showed a "demonstrated need for the tax information" as
22   required by the Final Guidance.     Romeo has not cited, and we could
23   not locate, any published (or unpublished) authority stating what
24   constitutes sufficient evidence to show a demonstrated need for
25   tax information.      In his Tax Return Motion, Trustee did not
26   articulate any factual basis for needing Romeo's Federal returns
27   other than his fiduciary duty to investigate her financial
28   affairs.   However, at the hearing, Trustee's counsel articulated a

                                        -7-
 1   list of reasons for why they were needed, which the bankruptcy
 2   court found established a "demonstrated need" for the Federal
 3   returns under § 521(g)(2):
 4        I agree with you that there needs to be some further
          demonstration, but [Trustee's counsel] has elaborated to
 5        some degree in stating today that the reason for wanting
          to see it is to confirm that there doesn't need to be a
 6        modification to the plan, there doesn't need to be a
          modification to the amendments, and to confirm the numbers
 7        that have been shown to you.          That's more of an
          elaboration than simply an automatic turn it over to me
 8        because I have a duty.
 9   Hr'g Tr. (June 13, 2017) 11:7-14.
10        We conclude that the bankruptcy court's finding that Trustee
11   had shown a "demonstrated need" for accessing Romeo's Federal
12   income tax return transcripts was not illogical, implausible, or
13   without support in the record.   In re Retz, 606 F.3d at 1196.
14   Trustee established that the tax information would aid in the
15   administration of the chapter 13 case; it was not being obtained
16   for an improper purpose, such as a discovery tool to assist a
17   creditor with a nondischargeable judgment in aid of collection or
18   to harass the debtor.   See In re Tomer, 508 B.R. at 644; In re
19   Byrne, 2007 WL 2580834, at *2.
20        Romeo's real issue with Trustee having access to her tax
21   information is what he may do with it.   Specifically, Romeo
22   complains that Trustee will use the information as a basis for
23   plan modification — i.e., to increase her plan payments.   However,
24   the purpose of § 521(f) — added by BAPCPA in 2005 — appears to be
25   to allow interested parties like Trustee to monitor a debtor's
26   financial condition during the pendency of the chapter 13 case and
27
28

                                      -8-
 1   to seek plan modification under § 13294 if there are material
 2   increases in net income that can be captured for contribution.        We
 3   have held that utilizing a chapter 13 debtor's tax information as
 4   a means for plan modification is proper and consistent with the
 5   Code:
 6           The obvious purpose of this self-reporting obligation [in
             § 521(f) & (g)] is to provide information needed by a
 7           trustee or holder of an allowed unsecured claim in order
             to decide whether to propose hostile § 1329 plan
 8           modifications.
 9           This power of the trustee and of creditors holding allowed
             unsecured claims to request that a confirmed plan be
10           modified by increasing payments in order to capture
             material increases in net income that occur during the
11           life of the plan is an important feature of chapter 13.
12   Fridley v. Forsythe (In re Fridley), 380 B.R. 538, 544 (9th Cir.
13   BAP 2007).      Accord Danielson v. Flores (In re Flores), 735 F.3d
14   855, 860 n.7 (9th Cir. 2013); In re Escarcega, 573 B.R. 219, 224
15   (9th Cir. BAP 2017); In re King, 2010 WL 4363173, at *3 (Bankr. D.
16   Colo. Oct. 27, 2010) (together § 521(f) and § 1329 ensure that
17   debtors repay the maximum they can afford over the course of their
18   chapter 13 case); In re Self, 2009 WL 2969489, at *5 (Bankr. D.
19   Kan. Sept. 11, 2009) (in reading § 1329 together with § 1325 and
20   § 521, it is clear that Congress intended to allow case trustees
21   to seek modifications of plans postpetition in order to address
22
             4
                 Section 1329 provides, in relevant part:
23
             (a) At any time after confirmation of the plan but before
24           the completion of payments under such plan, the plan may
             be modified, upon request of the debtor, the trustee, or
25           the holder of an allowed unsecured claim, to —
26                 (1) increase or reduce the amount of payments on
                   claims of a particular class provided for by the
27                 plan[.]
28   11 U.S.C. § 1329(a)(1) (emphasis added).

                                         -9-
 1   changes in disposable income); In re Slusher, 359 B.R. 290, 304
 2   (Bankr. D. Nev. 2007) (stating that § 1329 is bolstered by the
 3   reporting requirements of § 521(f)).
 4        To the extent Romeo argues that using her tax information as
 5   a means to involuntarily increase her plan payments violates the
 6   Thirteenth Amendment to the U.S. Constitution, that issue is not
 7   ripe for appeal.
 8        Ripeness doctrine is drawn both from Article III
          limitations on judicial power and from prudential reasons
 9        for refusing to exercise jurisdiction.       In measuring
          whether the litigant has asserted an injury that is real
10        and concrete rather than speculative and hypothetical, the
          ripeness inquiry merges almost completely with standing.
11        As a prudential matter, we will not consider a claim to be
          ripe for judicial resolution if it rests upon contingent
12        future events that may not occur as anticipated, or indeed
          may not occur at all. . . . The prudential considerations
13        of ripeness are amplified where constitutional issues are
          concerned.
14
15   Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 662 (9th Cir.
16   2002) (internal quotation marks and citations omitted).    See also
17   Ray Charles Found. v. Robinson, 795 F.3d 1109, 1117 (9th Cir.
18   2015) ("abstract inquiries about speculative injuries" are not
19   ripe for review).
20        Here, the constitutional issues are woefully inadequate for
21   adjudication.   Because the bankruptcy court issued a stay of its
22   order, Trustee has yet to even gain access to Romeo's Federal
23   income tax return transcripts or receive copies of her State
24   income tax returns.   Further, Trustee has not sought modification
25   of Romeo's plan, and he may never do so once he does receive her
26   tax information.    Thus, any ruling from the Panel on this issue
27   would be advisory, because the events that might raise a
28   constitutional question are still hypothetical.   Accordingly,

                                      -10-
 1   because this issue is not ripe for review, we lack subject-matter
 2   jurisdiction to consider it.   Principal Life Ins. Co. v. Robinson,
 3   394 F.3d 665, 669 (9th Cir. 2006) ("If a case is not ripe for
 4   review, then there is no case or controversy, and the court lacks
 5   subject-matter jurisdiction").
 6   B.   The bankruptcy court erred by relying on § 521(g)(2) to order
          turnover of Romeo's State income tax returns to Trustee.
 7
 8        Romeo argues that the bankruptcy court erred in ordering her
 9   to turn over to Trustee her State income tax returns for years
10   2015 and 2016.    Specifically, she argues that, while § 521(f)
11   requires the filing of postpetition Federal income tax returns or
12   transcripts with the court, it makes no mention of "State" income
13   tax returns.   In addition, she argues, the Final Guidance
14   references only Federal income tax returns or transcripts thereof.
15   See § 830.10(b).   Romeo has not cited, and we could not locate,
16   any published authority addressing this issue.5
17        It appears that the bankruptcy court relied on § 521(g)(2)
18   and the Final Guidance to order turnover of the State income tax
19   returns, given its finding that Trustee had shown a "demonstrated
20   need" for them.
21        To be sure, § 521(f) references only "Federal" income tax
22   returns.   Section 521(g)(2), which provides for access to an
23   individual debtor's tax information to a party in interest, states
24   that "[t]he tax returns, amendments, and statement of income and
25
          5
             Romeo's counsel raised this issue in In re Ridenhour, 2016
26   WL 1688734, at *2 (Bankr. D. Ariz. Apr. 25, 2016). The bankruptcy
     court sustained the debtors' objection that they were not required
27   to file their postpetition State income tax returns with the court
     under § 521(f). However, the debtors and the trustee in that case
28   agreed that the statute did not require it.

                                      -11-
 1   expenditures described in subsections (e)(2)(A) and (f)" shall be
 2   available for inspection and copying.    Subsections (e)(2)(A) and
 3   (f) of § 521 reference only "Federal" income tax returns or
 4   transcripts.   Therefore, the question is whether § 521(f) includes
 5   "State" income tax returns.
 6        The starting point in discerning congressional intent is the
 7   existing statutory text.    Lamie v. U.S. Tr., 540 U.S. 526, 534
 8   (2004).    Our inquiry will "end[] there as well if the text [of the
 9   statute] is unambiguous."    BedRoc Ltd. v. United States, 541 U.S.
10   176, 183 (2004).   "The preeminent canon of statutory
11   interpretation requires us to 'presume that [the] legislature says
12   in a statute what it means and means in a statute what it says
13   there.'"   Id. (alteration in original) (quoting Conn. Nat’l Bank
14   v. Germain, 503 U.S. 249, 253-54 (1992)); In re Meruelo Maddux
15   Props., Inc., 667 F.3d at 1076.    If "the statute’s language is
16   plain, the sole function of the courts . . . is to enforce it
17   according to its terms."    Lamie, 540 U.S. at 534.
18        As stated above, § 521(f) is silent on whether postpetition
19   "State" income tax returns or transcripts must be filed with the
20   court during the pendency of an individual debtor's case.
21   Notably, a chapter 13 debtor is required under § 1308 — another
22   BAPCPA provision — to file all prepetition Federal, State and
23   local tax returns due for all of the taxable periods ending during
24   the four year period ending on the date the bankruptcy petition
25   was filed.   § 1308(a).   Specifically, § 1308(c) states that:   "For
26   purposes of this section, the term 'return' includes a return
27   prepared pursuant to subsection (a) or (b) of section 6020 of the
28   Internal Revenue Code of 1986, or a similar State or local law, or

                                       -12-
 1   a written stipulation to a judgment or a final order entered by a
 2   nonbankruptcy tribunal."    In addition, to confirm a chapter 13
 3   plan, § 1325(b)(9) — another BAPCPA provision — requires the
 4   debtor to file "all applicable Federal, State, and local tax
 5   returns as required by section 1308."
 6           Thus, Congress has been very clear as to when State income
 7   tax returns are required under the Code.      If Congress intended
 8   that postpetition State income tax returns or transcripts be filed
 9   with the court under § 521(f), it could have easily stated so.
10   The omission of the word "State" in § 521(f) strongly suggests
11   that such tax returns or transcripts are not required to be filed
12   with the court.    Nor would it appear that § 521(g)(2) is the
13   proper authority under which to gain access to them.
14           Therefore, we believe the bankruptcy court erred in applying
15   § 521(g)(2) to order turnover of Romeo's 2015 and 2016 State
16   income tax returns to Trustee.    Perhaps another means is available
17   for obtaining them, such as Rule 2004 or some other discovery
18   rule.    See In re Collins, 393 B.R. 835, 837 (Bankr. E.D. Wis.
19   2008); In re Fontaine, 397 B.R. 191, 194 (Bankr. D. Mass. 2008).
20   However, we make no determination on that.     We do determine,
21   however, that § 521(g)(2) is not the proper means.     Accordingly,
22   we must reverse the bankruptcy court's order to the extent it
23   ordered turnover of the State income tax returns to Trustee.
24                                VI. CONCLUSION
25           For the above reasons, we AFFIRM, in part, and REVERSE, in
26   part.
27
28

                                       -13-